719 S.E.2d 41 (2011)
BEROTH OIL COMPANY, Paula and Kenneth Smith, Barbara Clapp, Pamela Moore Crockett, W.R. Moore, N & G Properties, Inc. and Elton V. Koonce
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 390P11.
Supreme Court of North Carolina.
December 8, 2011.
Matthew H. Bryant, Winston-Salem, for Beroth Oil Company, et al.
Dahr Joseph Tanoury, Assistant Attorney General, for NC Department of Transportation.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 6th of September 2011 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."